Citation Nr: 0912592	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  04-43 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a low back disability, and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim seeking service connection 
for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  In that decision the RO 
declined to reopen the Veteran's claim seeking entitlement to 
service connection for a low back disability on the basis 
that the evidence submitted since the prior final 
determination was not new and material.  The denial of a 
service connection claim for a psychiatric disorder was also 
confirmed and continued.  The Veteran appealed that decision 
as to both issues addressed therein and the case was referred 
to the Board for appellate review.  

As is discussed more fully below, prior to consideration of 
the service connection claim for a low back disability on the 
merits, the Board is first required to consider the issue of 
finality.  See 38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see 
also Barnett v. Brown, 8 Vet. App. 1 (1995).  As such that 
issue on appeal has been characterized as shown on the title 
page.  

As the claim for a psychiatric disorder has been withdrawn, 
the Board need not undertake any action herein except for 
formally dismissing that claim.  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a travel Board hearing conducted at the RO in 
Atlanta, Georgia in November 2008.  A copy of the hearing 
transcript is of record and has been reviewed.  The Board 
notes that following the hearing, the record was left open 
for 60 days to allow for the submission of additional 
evidence.  Subsequent to the hearing, additional evidence was 
presented for the file and the Veteran submitted what amounts 
to a waiver of RO consideration of that evidence.  The Board 
will therefore consider this evidence in deciding the claim 
on appeal.  38 C.F.R. § 20.1304.

The Board notes that subsequent to the 2008 Board hearing, 
the Veteran elected to change his representative and the 
record contains a VA Form 21-22 dated in December 2008 
appointing The American Legion as the Veteran's 
representative.  In March 2009, the Veteran's new 
representative filed a written brief in this case and has not 
expressed any dissatisfaction with the travel Board hearing 
held in November 2008, which was handled by the Veteran's 
former representative, nor requested that a new hearing be 
scheduled.  Accordingly, the Board has accepted the Veteran's 
change in representative for purposes of this appeal.  

The Board observes that prior to changing representation, the 
Veteran had withdrawn the service connection claim for a 
psychiatric disorder (November 2008).  This claim was 
addressed in the March 2009 brief presented by The American 
Legion; however, this claim is not resurrected by virtue of a 
change in representation.  The Veteran but must now refile 
the claim if he intends to pursue to it.  This matter is 
referred to the RO for clarification and action as 
appropriate.


FINDINGS OF FACT

1.  In a January 2002 decision, the RO denied service 
connection for a low back disability, that decision was not 
appealed and it became final.  

2.  The evidence associated with the claims file since the 
final RO decision issued in January 2002 relates to an 
unestablished fact necessary to substantiate the service 
connection claim for a low back disability.  

3.  The probative medical evidence does not show that any 
currently diagnosed low back disorder, to include 
degenerative disease, is etiologically related to the 
Veteran's period of active service or any incident therein.

4.  In November 2008, prior to the promulgation of a decision 
in the appeal and after certification to the Board, the 
Veteran withdrew his appeal of the claim pertaining to 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.


CONCLUSIONS OF LAW

1.  An unappealed January 2002 rating decision denying the 
Veteran's service connection claim for a low back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a), 20.1103 (2008).

2.  Subsequent to the January 2002 RO decision, new and 
material evidence has been received to reopen the service 
connection claim for a low back disorder has been received.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a)(c) (2008).

3.  A low back disorder, to include degenerative disease of 
the lumbar spine, was not incurred or aggravated during 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

4.  The criteria for withdrawal of a Substantive Appeal 
regarding the claim of whether new and material evidence has 
been submitted to reopen a claim for entitlement to service 
connection for a psychiatric disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claims on appeal being addressed in this decision.  
Indeed, as will be explained in more detail later herein, the 
new and material evidence has been received, allowing the 
claim to be reopened. 

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his claims in 
letters dated in October 2003 and October 2006 wherein the 
Veteran was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that the VA would make reasonable efforts to obtain 
private or non-Federal medical records, to include records 
from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.

In the October 2006 letter from VA the Veteran also received 
notification with regard to the five elements of a service-
connection claim, i.e., (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Following that notice, subsequent adjudication of 
the claims on appeal was undertaken in a Supplemental 
Statement of the Case (SSOC) issued in April 2008.  Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In sum, 
the record indicates that the Veteran received appropriate 
notice pursuant to the VCAA.

Additionally, the Board notes the Veteran has had 
representation throughout the duration of the appeal.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  Thus, the Board finds 
the Veteran meaningfully participated in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected in any way.

        Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records and medical 
opinions and records from the Social Security Administration.  
Statements and testimony from the Veteran are also on file.  
The Veteran elected to waive review of additional evidence 
added to the record subsequent to the SSOC issued in April 
2008.  The Veteran was also afforded a VA examination in June 
2007 for the purpose of determining whether his claimed low 
back disorder is related to service.     

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background and Legal Analysis

The evidence before the RO in January 2002 when the final 
decision denying service connection for a back disability was 
issued included the Veteran's service treatment records 
(STRs).  The STRs reflect that clinical evaluation of the 
spine was normal upon examination conducted in June 1986 and 
that the Veteran denied having recurrent back pain.  An entry 
dated in September 1987 reflects that the Veteran complained 
of back pain after being jumped by several people.  
Examination of the back revealed mild tenderness and full 
range of motion.  An assessment of contusions and abrasions 
was made.  In June 1988, the Veteran was seen due to a 3-week 
history of back pain on the left side.  Examination revealed 
tenderness and slight spasm.  Resolving muscle spasm was 
diagnosed.  In October 1989, he was seen with complaints of 
low back pain following lifting, assessed as low back strain.  
When seen in November 1989, the Veteran complained of an 8-
month history of back pain, which he thought occurred as a 
result of a tank accident.  X-ray films taken in November 
1989 revealed minimal anterior wedging of T12, described as 
possibly developmental and mild dextroscoliosis of the 
thoracic spine.  The January 1990 separation examination 
report reflected that clinical evaluation of the spine was 
normal and that the Veteran complained of recurrent back 
pain.  The examiner noted that the Veteran had chronic back 
pain with no bony abnormality. 

The Veteran failed to appear for an examination scheduled for 
December 2001.  

In denying the service connection claim for a low back 
disorder in January 2002, the RO explained that there was no 
indication of any current back disability.  As the Veteran 
did not file an appeal this decision it became final.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1100, 20.1103 (2008).

In June 2003, the Veteran filed to reopen the service 
connection claim for a back disability.  

Private medical records dated in March 2003 indicate that the 
Veteran was seen with complaints of back pain after driving 
for 12 hours.  He gave a 6-year history of back pain/lumbar 
strain.  X-ray films of the lumbar spine revealed minimal L5-
S1 degenerative disc changes.  

VA records include an entry dated in June 2003 at which time 
the Veteran gave a 5-year history of chronic low back pain.  
He reported that during that week he had been working as a 
day laborer and was doing a lot of lifting when symptoms 
occurred.  The entry indicated that the Veteran was 
unemployed but had worked as a fork lift operator.  X-ray 
films taken in June 2003 revealed disc thinning at L5-S1 and 
mild lumbar levoscoliosis.

The file contains a medical statement from Dr. R. dated in 
August 2003.  The doctor noted that the Veteran had a long 
history of back pain which occurred as a result of an injury 
(unspecified).  He reported that X-ray films showed disc 
space narrowing at L5-S1 and an MRI was recommended.  Dr. R. 
stated that he felt that discogenic problems at L5-S1 due to 
an injury some time ago with degeneration and possible nerve 
compression on the left side were the most likely symptoms.  
In a statement provided in September 2003, Dr. R. indicated 
that an MRI revealed minor degenerative disc bulging at L3-
L5. 

The file contains a statement from a licensed counselor dated 
in October 2003 indicating that the Veteran's back injury was 
clearly related to his chemical dependency. 

VA records dated in 2004 indicate that the Veteran reported 
having a history of back pain since 1987 and reflect that the 
diagnoses included degenerative disc disease (DDD) and 
chronic low back pain secondary to a lumbar herniated disc.  

Records from the Social Security Administration were received 
in November 2006.  In a decision issued in August 2005, the 
Veteran was determined to have been disabled from July 2003 
due to conditions identified as degenerative disc disease, 
low back pain, a history of substance abuse and bipolar 
disorder.  

A VA examination of the spine was conducted in June 2007 and 
the claims folder was reviewed.  The Veteran gave a history 
of a tank accident occurring during service while he was 
serving as a gunner aboard the tank.  He reported that the 
tank slid off a road into mud and sunk several feet, and that 
this resulted in a back injury.  Degenerative disease of the 
lumbar spine was diagnosed, but the examiner opined that this 
was less likely than not caused by or the result of an in-
service incident or injury.  The examiner explained that 
there was no record of DDD or DJD (degenerative joint 
disease) of the lumbar spine in service and no evidence of 
any treatment of the lumbar spine from 1990 to 2000, during 
which time the Veteran worked in construction and as a fork-
lift operator.  The examiner also mentioned records dated in 
2003 in which the Veteran reported that his back problems had 
only existed for 5 to 6 years.  



The Veteran presented testimony at a travel Board hearing 
held in November 2008.  The Veteran testified that he injured 
his back on two occasions in service.  The first injury 
occurred in 1987 when he was jumped by several people and the 
second injury occurred in 1989 as a result of a tank accident 
during service.  The Veteran reported that following the tank 
accident, he went on sick call and was on limited duty for 2 
weeks.  The Veteran stated that post-service, he was 
initially treated in about 1998.  The record was held open 
for 60 days following the hearing to allow for the submission 
of additional evidence.

Thereafter, additional evidence was received consisting of a 
medical report and opinion of Dr. P. provided in November 
2008.  The record indicated that the Veteran had been 
experiencing back pain since the mid-1980's and that he 
injured his back in 1989 while working in a tank.  Chronic 
lumbar sprain associated with lumbar degenerative disk 
disease was assessed and the doctor opined that the lumbar 
pain was exacerbated by the injury to the back in 1989.   

Legal Analysis

        A.  New and Material Evidence - Back Disability

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim may not be considered 
based on the same factual basis.  38 U.S.C.A. § 7105.  Under 
38 U.S.C.A. § 5108, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening 
a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  Therefore, the Board 
is required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the January 2002 final 
decision issued by the RO and finds that this evidence 
constitutes new and material evidence sufficient to reopen 
the previously denied claim of entitlement to service 
connection for a back disability.

Initially, the Board points out that when the claim was 
denied in January 2002, there was no clinical evidence of a 
diagnosed back disability.  The file now contains medical 
evidence reflecting that the Veteran does in fact have a 
currently manifested back disability.  Specifically, upon VA 
examination conducted in 2007, degenerative disease of the 
lumbar spine was diagnosed.  This evidence is certainly new, 
in that it was not previously of record.  This evidence is 
also material in that it relates to an unestablished fact 
necessary to substantiate the claim, namely evidence of 
current disability.  

New and material was also submitted in the form of a medical 
report and opinion of Dr. P. provided in November 2008 at 
which time chronic lumbar sprain associated with lumbar 
degenerative disk disease was assessed and the doctor opined 
that the lumbar pain was exacerbated by an injury to the back 
in 1989.  Again, this evidence is certainly new, in that it 
was not previously of record.  As this evidence related to 
the matter of etiology of the Veteran's currently claimed 
back disability, it is also material in that it relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  The Board notes that for purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).

For all the foregoing reasons, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for a back disability.

        B.  Service Connection - Back Disability

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's claim of entitlement 
to a back disability, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  Since filing to reopen the claim in 
2003, VA has repeatedly provided the Veteran with the laws 
and regulations pertaining to consideration of the claim on 
the merits.  Additionally, he has provided arguments 
statements and hearing testimony addressing his claim on the 
merits.  Given that the Veteran had adequate notice of the 
applicable regulations, the Board finds that he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).


Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis, 
may also be established on a presumptive basis by showing 
that the disability manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Indisputably, the record contains medical evidence of 
currently diagnosed low back disorders including degenerative 
disease of the lumbar spine, as documented in a VA 
examination report of 2007.  As such, Hickson element (1) is 
satisfied.  

The remaining question is whether or not any currently 
manifested low back disorder was incurred during or as a 
result of the Veteran's active military service, 
presumptively or otherwise.

With respect to the second Hickson element, as shown by the 
Veteran's STRs, the Veteran complained of back problems in 
service stemming from being jumped (1987) and an injury which 
reportedly occurred while riding in a tank, which was 
apparently not reported until several months after the event 
(1989).  Chronic back pain was noted upon separation.  

Since the file contains no evidence establishing that 
arthritis of the low back was diagnosed during service or 
during the Veteran's first post-service year, service 
connection on a presumptive basis is not warranted.

Post-service, the earliest indication of any back disorder 
was documented about a decade after the Veteran's discharge 
from service.  Medical records dated in 2003 document that 
the Veteran was seen repeatedly from that time forward with 
complaints of low back pain.  In 2003, he reported that his 
back problems had started 5 to 6 years previously.  During 
that year, low back findings included minimal L5-S1 
degenerative disc changes and minor degenerative disc bulging 
at L3-L5.  The evidence reflects that the Veteran's back 
pain, arthritis and disc disease have continued from that 
time forward.  

Turning to the third element, medical nexus, the record 
contains essentially two opinions addressing the relationship 
between the Veteran's currently claimed low back disorder and 
his period of service.  The Court of Appeals for the Federal 
Circuit, which has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the Veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The most probative of these opinions was offered by a VA 
examiner in June 2007.  At that time, low back degenerative 
disease was diagnosed  The examination report reflected that 
the claims folder and Veteran's medical records had been 
reviewed and contained an opinion to the effect that it was 
less likely as not that currently manifested back problems 
were caused by or the result of a any in-service injury or 
incident.  The examiner reasoned that there was no indication 
of DDD or DJD of the lumbar spine in service and no evidence 
of any treatment of the lumbar spine from 1990 to 2000.  The 
examiner also mentioned records dated in 2003 in which the 
Veteran reported that his back problems had only existed for 
5 to 6 years.  This opinion is considered highly probative as 
it was definitive, based upon a review of the Veteran's 
medical history and records, and supported by a facts 
documented in the record.  

In contrast, the file contains a medical opinion provided by 
Dr. P. in November 2008, which purports to link the Veteran's 
post-service back problems with the injury reportedly 
sustained in service in 1989 while he was riding in a tank.  
However, this opinion is far less probative than the 
aforementioned VA opinion.  Among the factors for assessing 
the probative value of a medical opinion is the thoroughness 
and detail of the opinion and whether the opinion is based 
upon a complete accurate factual premise.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  This opinion does not 
appear to have been based on a comprehensive review of the 
Veteran's medical history and STRs records (as the VA opinion 
was) and hence did not address the fact that it appears that 
during service the Veteran did not complain of a back injury 
caused by riding in a tank until 8 months after the alleged 
incident occurred, did not account for the 10 year (or more) 
gap between the Veteran's discharge from service and his 
initial post service complaints of back problems, and did not 
discuss the fact that the Veteran had previously reported 
that his post-service back problems did not begin until 
approximately 1997.  As such, the VA medical opinion is the 
far more probative, complete and persuasive opinion.

The file also contains a medical statement from Dr. R., dated 
in August 2003 noting that the Veteran had a long history of 
back pain that resulted from an injury (unspecified).  
Inasmuch as there is no reference to service or any service-
related injury in this evidence, the Board is unable to 
conclude that it constitutes probative evidence supporting 
the Veteran's claim.  Medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Hickson element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

The file contains the Veteran's testimony and medical history 
as recorded in the post-service medical records attesting to 
the continuity and chronicity of back problems since service.  
Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, as noted, the Veteran has provided inconsistent 
statements regarding the matters of chronicity and continuity 
of back pain and problems since service.  As previously 
mentioned, in 2003 on two separate occasions, the Veteran 
reported that his post-service back problems did not occur 
until 5 to 6 years prior to that time.  Accordingly, the 
Board has reason to question the credibility of the Veteran's 
account of chronic back symptomatology since service as he 
has provided inconsistent accounts of "chronic" 
symptomatology.  Accordingly, the evidence lacks competent 
and credible lay evidence which supports a finding of 
chronicity and continuity of back symptomatology since 
service.  

Also significant in this case is the fact that no medical 
records reflecting complaints and/or treatment for back 
problems are on file for the approximately the 10-year period 
between the Veteran's discharge from service in 1990 and 
2000.  Indeed, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Moreover, the Court has stated in Clyburn v West, 12 Vet. 
App. 296, 301 (1999), that continued complaints of pain after 
service, in and of themselves, do not suffice to establish a 
medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested low back disorder 
as a result of a service-related injury.  While he is 
certainly competent to relate his symptomatology in service 
and after service, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Accordingly, mere contentions and statements of 
the Veteran, no matter how well meaning do not constitute 
competent medical evidence.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed low back disorder is related to service, Hickson 
element (3), medical nexus, is not met.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service connection claim for a low back 
disorder.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit 
sought on appeal is therefore denied.

	C.  New and Material - Psychiatric Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.

In November 2008, the Veteran submitted a written statement 
indicating his desire to withdraw the appeal concerning the 
issue of whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for a 
psychiatric disorder.  No allegations of errors of fact or 
law, therefore, remain for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this appeal, and it is dismissed.



							[Continued on Next Page]

ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.

Entitlement to service connection for a low back disorder is 
denied.

The appeal concerning the issue of whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for a psychiatric disorder is 
dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


